Citation Nr: 1528694	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  08-25 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for a right arm nerve disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran provided testimony at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

After having carefully considered the matter, and for the following reasons, the Board believes that the appeal must be remanded for further development of the record.

In September 2009, the RO certified the appeal to the Board.  Following certification, the Veteran attended an October 2011 VA peripheral nerves examination.  That evidence is directly related to the severity of the Veteran's right arm nerve disability and includes the examiner's severity evaluation of the upper extremity nerves and radicular groups.  Consequently, this evidence is pertinent to the issue on appeal.  This evidence was not previously associated with the Veteran's claims folder, it has not been considered by the AOJ, and no waiver of initial AOJ consideration is currently of record.  38 C.F.R. §§ 19.9, 20.1304 (2014).

In addition, the Veteran provided evidence at the May 2015 hearing that his disability may have worsened since the October 2011 VA examination.  Therefore, the Board finds that a more contemporaneous examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination with a qualified physician.  The examiner must review the claims file and should note that review in the report.  The examiner should evaluate the severity of the right arm nerve disability.  The examiner should state the nerve or nerves affected and the level of impairment resulting from the service-connected disability. 

2.  Review the additional evidence, including the evidence submitted after certification to the Board, such as the October 2011 VA examination.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

